Allowable Subject Matter
Claims #1, 4, 5, 7-10, 21-33 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method consisting manufacturing a dummy gate including spacer and feeding precursors to deposit structures, (Huang et al., 2012/0018848; PARK et al., 2020/0373149), it fails to teach either collectively or alone, wherein during applying the negative DC bias to the wafer, feeding first precursors to the wafer such that a deposition rate of the first precursors over the wafer is greater than a deposition rate of the first precursors over the ILD layer and when the bias turned on, feeding second precursors to the substrate for a second duration time shorter than the first duration time of applying the bias; and repeating feeding the first precursors, applying the bias, and feeding the second precursors. Also, the prior art failed to show either alone or collectively wherein the bias turned on, feeding second precursors to the substrate for a second duration time shorter than the first duration time of applying the bias; and repeating feeding the first precursors, applying the bias, and feeding the second precursors. Furthermore, the prior art failed to show either alone or collectively wherein applying a negative DC bias to the substrate; during applying the negative DC bias to the substrate, feeding first precursors over the substrate such that a deposition rate of the first precursors over the substrate is greater than a deposition rate of the first precursors over the ILD layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
07/13/2022
/MONICA D HARRISON/Primary Examiner, Art Unit 2815